DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Response to Non-Final filed 03/17/2022. 
The status of the Claims is as follows: 
Claims 1, 4, 9, 12, 17, 18, 19 have been amended;
Claims 1-21 are pending and have been examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites the limitation "the applied torque" in line 3 of the Claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 10 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Leu et al. (US 20100281829; Leu) in view of Zalkin et al. (US 20050022478; Zalkin).

Regarding Claim 1 Leu discloses an order filling system (100) comprising: 
an order processing device (14) to receive an order for countable items (par 5) ; 
wherein the order includes a preference type of content securing apparatus used to secure contents in a container and the order filling system is configured to apply different types of content securing apparatus to the container. (par 6) 
a dispensing device (23) operatively coupled to the order processing device (14), the dispensing device to fill a container with the items in the order; (par 6)
 
a preference controller (10) to select one of a first content securing apparatus (branded cap) a second content securing apparatus (PBM cap) based on the preference type in the order; (par 83) wherein the first content securing apparatus (branded cap) is of a first type of content securing apparatus (branded cap) and the second content securing apparatus (PBM cap) is a different, second type of content securing apparatus (PBM cap). 

a first content securing apparatus device (25 top Fig. 8) to apply the first content securing apparatus (branded cap) to the container containing the items from the dispensing device (23), and a second content securing apparatus device (25 bottom Fig. 8) to apply the second content securing apparatus (PBM cap) to the container containing the items from the dispensing device (23) alternatively from the first content securing apparatus (branded cap) based on instruction from the preference controller (10) (par 83-90)

However, Leu does not expressly disclose wherein the second content securing apparatus device is configured to sense a second applied torque to the second content securing apparatus when applying the second content securing apparatus to the container to verify application of the second application force. Nor does Leu disclose wherein the order filling system is configured to apply different types of content securing apparatus to the container using different application forces that correspond to the different types of content securing apparatus or the first type of content securing apparatus corresponds to a first application force and the second type of content securing apparatus corresponds to a different, second application force; and wherein the first content securing apparatus device is configured to sense a first applied torque to the content securing apparatus when applying the first content securing apparatus to the container to verify application of the first application force; 

Zalkin teaches a first content securing apparatus device (3 left; Fig. 1) to apply the first content securing apparatus (cap A or cap B or cap C) and a second content securing apparatus device (3 right; Fig. 1) to apply the second content securing apparatus (cap A or cap B or cap C) to the container alternatively from the first content securing apparatus device (3 left; Fig. 1) based on instruction from the preference controller (4), (par 61) 
wherein the system is configured to apply different types of content securing apparatus (cap A or cap B or cap C) to the container using different application forces that correspond to the different types of content securing apparatus or the first type of content securing apparatus corresponds to a first application force and the second type of content securing apparatus corresponds to a different, second application force (par 61-64) and 
wherein the second content securing apparatus device (3 left; Fig. 1)  is configured to sense a second applied torque to the second content securing apparatus (a or b or c) when applying the second content securing apparatus (cap A or cap B or cap C) to the container to verify application of the second application force (par 13, 45, 61), 

Zalkin further teaches wherein the first content securing apparatus device (3 left; Fig. 1) is configured to sense a first applied torque to the content securing apparatus (cap A or cap B or cap C) when applying the content securing apparatus (cap A or cap B or cap C) to the container (par 61) to verify application of the first application force; (par 14, 45, 61-64) providing a precision securing device for the purposes of improving the versatility and efficiency of the apparatus. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the first and second content securing apparatus device and preference controller taught by Leu to include both first content securing apparatus device and a second content securing apparatus device selected by a preference controller to sense a respective force as taught by Zalkin since par 61 of Zalkin suggests that such a modification provides a precision securing device for the purposes of improving the versatility and efficiency of the apparatus.

Regarding Claim 2 the modified invention of Leu in view of Zalkin teaches the invention as described above. Zalkin further teaches the first content securing apparatus device (3 left; Fig. 1) is configured to sense a travel distance (angle) of the content securing apparatus when applying the first content securing apparatus (cap A or cap B or cap C) to the container (par 54, 61) providing a precision securing device for the purposes of improving the versatility and efficiency of the apparatus. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the first and second content securing apparatus device and preference controller taught by Leu to include both first content securing apparatus device and a second content securing apparatus device selected by a preference controller to sense a travel distance as taught by Zalkin since par 61 of Zalkin suggests that such a modification provides a precision securing device for the purposes of improving the versatility and efficiency of the apparatus.

Regarding Claim 3 the modified invention of Leu in view of Zalkin teaches the invention as described above. Zalkin further teaches the second content securing apparatus device (3 right; Fig. 1) is configured to sense a travel distance of the second content securing apparatus (cap A or cap B or cap C) when applying the second content securing apparatus (cap A or cap B or cap C) to the container (par 54, 61) providing a precision securing device for the purposes of improving the versatility and efficiency of the apparatus. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the first and second content securing apparatus device and preference controller taught by Leu to include both first content securing apparatus device and a second content securing apparatus device selected by a preference controller to sense a travel distance as taught by Zalkin since par 61 of Zalkin suggests that such a modification provides a precision securing device for the purposes of improving the versatility and efficiency of the apparatus.

Regarding Claim 4 the modified invention of Leu in view of Zalkin teaches the invention as described above. Zalkin further teaches an inspection station (par 58) to determine whether the first content securing apparatus (cap A or cap B or cap C) or the second content securing apparatus (cap A or cap B or cap C) is properly mechanically engaged on the container after either the first content securing apparatus device (3 left; Fig. 1)or the second content securing apparatus device (3 right; Fig. 1) determines that the applied torque (understood to be the first applied torque or second applied torque accordingly) exceeds a set force (par 58-59) providing a precision securing device for the purposes of improving the versatility and efficiency of the apparatus. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the first and second content securing apparatus device and preference controller taught by Leu to include both first content securing apparatus device and a second content securing apparatus device selected by a preference controller as taught by Zalkin since par 61 of Zalkin suggests that such a modification provides a precision securing device for the purposes of improving the versatility and efficiency of the apparatus.

Regarding Claim 5 the modified invention of Leu in view of Zalkin teaches the invention as described above. Zalkin further teaches the first content securing apparatus device (3 left; Fig. 1) is configured to mechanically engage an inner thread of the first content securing apparatus (cap A or cap B or cap C) to an outer thread of the container, and wherein the second content securing apparatus device (3 right; Fig. 1) is configured to engage an inner thread of the second content securing apparatus (cap A or cap B or cap C) to the outer thread of the container (par 1, 11, 25-26) providing a precision securing device for the purposes of improving the versatility and efficiency of the apparatus. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the first and second content securing apparatus device and preference controller taught by Leu to include both first content securing apparatus device and a second content securing apparatus device selected by a preference controller as taught by Zalkin since par 61 of Zalkin suggests that such a modification provides a precision securing device for the purposes of improving the versatility and efficiency of the apparatus.

Regarding Claim 6 the modified invention of Leu in view of Zalkin teaches the invention as described above. Leu further teaches a pallet conveyor (56) to move a pallet (925) containing a plurality of containers, the plurality of containers including the container and at least one additional container, the pallet conveyor (56) to move the plurality of containers to the first content securing apparatus device (25 top Fig. 8) and the second content securing apparatus device (25 bottom; Fig. 8) to cap at least one container of the plurality of containers at the first content securing apparatus device (25 top Fig. 8) and at least one container of the plurality of containers at the second content securing apparatus device (25 bottom; Fig. 8) (par 56-62)

Regarding Claim 7 the modified invention of Leu in view of Zalkin teaches the invention as described above. Leu further teaches the pallet conveyor (56) moves the plurality of containers in- line through the first content securing apparatus device (25 top; Fig. 8) and the second content securing apparatus device (25 bottom; Fig. 8) (par 10). 

Regarding Claim 8 the modified invention of Leu in view of Zalkin teaches the invention as described above. Leu further teaches the pallet (925) includes a plurality of rows each configured to contain more than one of the plurality of containers, and wherein the pallet conveyor (56) is to move each row with the container requiring the first content securing apparatus (branded cap) through a capping position at the first content securing apparatus device (25 top; Fig. 8) and to move each row with the container requiring the second content securing apparatus (PBM cap) through a capping position at the second content securing apparatus device(25 bottom; Fig. 8). (par 23, 29, 57,63)

Regarding Claim 10 the modified invention of Leu in view of Zalkin teaches the invention as described above. Zalkin further teaches an inspection station (par 58) to determine whether the first content securing apparatus (cap A or cap B or cap C) or the second content securing apparatus (cap A or cap B or cap C) is mechanically engaged on the container after either the first content securing apparatus device (3 left; Fig. 1) or the second content securing apparatus device (3 right; Fig. 1) determines that the force exceeds a maximum force value (par 41) providing a precision securing device for the purposes of improving the versatility and efficiency of the apparatus. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the first content securing apparatus device and preference controller taught by Leu to include both first and content securing apparatus device and a second content securing apparatus device selected by a preference controller to sense a force as taught by Zalkin since par 61 of Zalkin suggests that such a modification provides a precision securing device for the purposes of improving the versatility and efficiency of the apparatus.

Regarding Claim 12 Leu discloses an order filling system (100) comprising: 
an order processing device (14) to receive an order for countable items (par 5) and to select one of a first cap (branded cap) or a different second cap (PBM cap) based on preferences for the order; (par 83)
a dispensing device (23) operatively coupled to the order processing device (14), the dispensing device (23) to fill a container with the items in the order; (par 6)

a first cap device (25 top Fig. 8) to apply the first cap (branded cap) to the container containing the items from the dispensing device (23), 

a second cap device  (25 bottom Fig. 8) to apply the second cap (branded cap) to the container containing the items from the dispensing device (23) alternatively from the first cap device (25 top Fig. 8) based on the preferences for the received order (par 6),

a pallet conveyor (56) to move a pallet (925) containing a plurality of containers,
the pallet conveyor (56) to move the plurality of containers to the first cap device (25 top Fig. 8) and the second cap device (25 bottom Fig. 8) to cap at least one container of the plurality of containers at the first cap device (25 top Fig. 8) and at least one container of the plurality of containers at the second cap device (25 bottom Fig. 8), wherein the pallet conveyor moves the capped containers to various stations (par 56-62)

However Leu does not expressly disclose wherein the order filling system is configured to apply a first application force to apply the first cap to a container and apply a second application force to apply the second cap to the container; wherein the first cap device is configured to sense a first applied torque to the cap when applying the cap to the container; wherein the second cap device is configured to sense a second applied torque to the second cap when applying the second cap to the container, an inspection station to determine whether the first cap determines that the first applied torque exceeds the first application force or the second cap determines that the second applied torque exceeds the second application force; and wherein the pallet conveyor moves the capped containers to the inspection station.

Zalkin teaches a system is configured to apply a first application force to apply the first cap to a container and apply a second application force to apply the second cap to the container (par 6, 14, 45, 61-64) 
a first cap device (3 left; Fig. 1) to apply the first cap (cap A or cap B or cap C) and a second cap device (3 right; Fig. 1) to apply the second cap (cap A or cap B or cap C) to the container alternatively from the first cap device (3 left; Fig. 1) based on instruction from the preference of the order , (par 61) 
wherein the second cap device (3 right; Fig. 1) is configured to sense a second applied torque to the second cap (cap A or cap B or cap C) when applying the second cap (cap A or cap B or cap C) to the container, (par 61-64)
wherein the first cap device (3 left; Fig. 1) is configured to sense a first applied torque to the cap (cap A or cap B or cap C) when applying the cap to the container; (par 61-64)
an inspection station (par 58) to determine whether the first cap (cap A or cap B or cap C) or the second cap (cap A or cap B or cap C) is properly engaged on the container after either the first cap device (3 left; Fig. 1) or the second cap device (3 right; Fig. 1) determines that the force at the cap during applying the cap exceeds a force value providing a precision securing device for the purposes of improving the versatility and efficiency of the apparatus. (par 58-59)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the first content securing apparatus device and preference controller taught by Joplin to include both first content securing apparatus device and a second content securing apparatus device selected by a preference controller as taught by Zalkin since par 61 of Zalkin suggests that such a modification provides a precision securing device for the purposes of improving the versatility and efficiency of the apparatus.

Regarding Claim 13 the modified invention of Leu in view of Zalkin teaches the invention as described above. Zalkin further teaches the first cap device (3 left; Fig. 1) is configured to sense a travel distance (angle) of the cap (cap A or cap B or cap C) when applying the first cap (cap A or cap B or cap C) to the container(par 54, 61) providing a precision securing device for the purposes of improving the versatility and efficiency of the apparatus.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the first and second content securing apparatus device and preference controller taught by Leu to include both first content securing apparatus device and a second content securing apparatus device selected by a preference controller to sense a travel distance as taught by Zalkin since par 61 of Zalkin suggests that such a modification provides a precision securing device for the purposes of improving the versatility and efficiency of the apparatus.

Regarding Claim 14 the modified invention of Leu in view of Zalkin teaches the invention as described above. Zalkin further teaches the second cap device (3 right; Fig. 1) is configured to sense a travel distance (angle) of the second cap (cap A or cap B or cap C) when applying the second cap (cap A or cap B or cap C) to the container (par 54, 61) providing a precision securing device for the purposes of improving the versatility and efficiency of the apparatus.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the first and second content securing apparatus device and preference controller taught by Leu to include both first content securing apparatus device and a second content securing apparatus device selected by a preference controller to sense a travel distance as taught by Zalkin since par 61 of Zalkin suggests that such a modification provides a precision securing device for the purposes of improving the versatility and efficiency of the apparatus.

Regarding Claim 15 the modified invention of Leu in view of Zalkin teaches the invention as described above. Zalkin further teaches the inspection station (par 58) is to determine whether the first cap (cap A or cap B or cap C) or the second cap (cap A or cap B or cap C) is properly engaged on the container after either the first cap device (3 left; Fig. 1) or the second cap device (3 right; Fig. 1) determines that the travel for the cap during applying the cap is outside a range of travel (par 58-59) providing a precision securing device for the purposes of improving the versatility and efficiency of the apparatus.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the first and second content securing apparatus device and preference controller taught by Leu to include both first content securing apparatus device and a second content securing apparatus device selected by a preference controller to sense a travel distance as taught by Zalkin since par 61 of Zalkin suggests that such a modification provides a precision securing device for the purposes of improving the versatility and efficiency of the apparatus.

Regarding Claim 16 the modified invention of Leu in view of Zalkin teaches the invention as described above. Zalkin further teaches the first cap device (3 left; Fig. 1) is configured to engage an inner thread of the first cap (cap A or cap B or cap C) to an outer thread of the container, and wherein the second cap device (3 right; Fig. 1) is configured to engage an inner thread of the second cap (cap A or cap B or cap C) to the outer thread of the container (par 1, 11, 25-26) providing a precision securing device for the purposes of improving the versatility and efficiency of the apparatus. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the first and second content securing apparatus device and preference controller taught by Leu to include both first content securing apparatus device and a second content securing apparatus device selected by a preference controller as taught by Zalkin since par 61 of Zalkin suggests that such a modification provides a precision securing device for the purposes of improving the versatility and efficiency of the apparatus.

Regarding Claim 17 the modified invention of Leu in view of Zalkin teaches the invention as described above. Zalkin further teaches the first cap device (3 left; Fig. 1) is configured to remove the first cap (cap A or cap B or cap C) from the container when first applied torque is outside a first acceptable torque range, and wherein the second cap device (3 right; Fig. 1) is configured to remove the second cap (cap A or cap B or cap C) from the container when the second applied torque is outside a second acceptable torque range (par 13, 45) providing a precision securing device for the purposes of improving the versatility and efficiency of the apparatus. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the first content securing apparatus device and preference controller taught by Leu to include both first and second content securing apparatus device and a second content securing apparatus device selected by a preference controller to sense a force as taught by Zalkin since par 61 of Zalkin suggests that such a modification provides a precision securing device for the purposes of improving the versatility and efficiency of the apparatus.

Regarding Claim 18 the modified invention of Leu in view of Zalkin teaches the invention as described above. Zalkin further teaches the first cap device (3 left; Fig. 1) attempts to recap the container with the first cap (cap A or cap B or cap C) that was removed from the container and is configured to remove the cap (cap A or cap B or cap C) from the container when the first applied torque is again outside the first acceptable torque range (par 13, 41-46) providing a precision securing device for the purposes of improving the versatility and efficiency of the apparatus. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the first content securing apparatus device and preference controller taught by Leu to include both first and second content securing apparatus device and a second content securing apparatus device selected by a preference controller to sense a force as taught by Zalkin since par 61 of Zalkin suggests that such a modification provides a precision securing device for the purposes of improving the versatility and efficiency of the apparatus.

Allowable Subject Matter
Claims 9, 11 and 19-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 

The Prior Art does not teach a first cap feeder to supply the first content securing apparatus to a plurality of first holding positions equal to a number of the containers in the row in the pallet, and a second cap feeder to supply the second content securing apparatus to a plurality of second holding positions equal to the number of the containers in the row in the pallet in addition to the limitations included in Claim 9. 

The Prior Art does not teach a first cap chute to supply the first cap and a first gripper to grip the first cap from the first chute, hold the first cap, and engage the first cap onto the container while sensing a first force, wherein the second cap device includes a second cap chute to supply the second cap and a second gripper to grip the second cap from the second chute, hold the second cap, and engage the second cap onto the container while sensing a second force in addition to the limitations included in Claim 19

Response to Arguments
Applicant’s Argument: The selection of cap A, cap B and Cap C is by the operator and not determined based on preferences in the order. 
Examiner’s Response: Leu relies on Leu to teach the order processing device and associated claimed functions. Leu also teaches a first and second content securing apparatus device and a preference controller. (60-64) The Examiner relies on the teachings of Zalkin to modify the first and second content securing apparatus device and preference controller of Leu to apply a first and second content securing apparatus each requiring a different application force. (par 61-64)  Also the claim limitation “order preference type” as claimed does not specify a source of the order or the preferences . The Examiner understands that the operator can provide the order and preference type to the order processing device. Furthermore, preferences generated from an “order” or an “operator” does not effect the structure of the order filling system as claimed. 

Applicant’s Argument: The combination of Leu and Zalkin neither show nor suggest an order filling system that is configured to receive an order with a preference type and select a type of content securing apparatus based on the preference type in the order where different types of content securing apparatus correspond to different application forces. 
Examiner’s Response: Leu teaches an order filling system that is configured to receive an order with a preference type and select a type of content securing apparatus based on the preference type in the order (par 53-64) Leu also teaches content securing apparatus devices (60-64; 96-100) Zalkin teaches content securing apparatus devices that apply first and second (and third) content securing apparatuses according to a preference and according the required application force (par 61-64)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944. The examiner can normally be reached 4 pm - 11:59 pm Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE J RUSHING-TUCKER/Primary Examiner, Art Unit 3731       
05/13/2022